LADENBURG THALMANN & CO, INC. 570 Lexington Avenue 12th Floor New York, New York 10022 November 4, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Keating Capital, Inc. Rights Exercisable for Shares of Common Stock Registration No.: 333-191525 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned, as the representatives of the prospective Underwriters of the above captioned securities, hereby join in the request of Keating Capital Inc. that the effectiveness of the Registration Statement relating to such securities be accelerated so that the Registration Statement will become effective by 5:00 p.m. on November 4, 2013, or as soon thereafter as practicable. Very truly yours, Ladenburg Thalmann & Co. Inc. By: /s/ Steven Kaplan Name: Steven Kaplan Title: Managing Director
